Citation Nr: 1228590	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  08-29 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for hypertension, to include as secondary to service-connected diabetes mellitus and/or posttraumatic stress disorder (PTSD) has been received.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and/or PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to September 1971.  He had subsequent service with the National Guard.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2007 rating decision in which the RO, inter alia, considered the claim for service connection for hypertension on the merits and confirmed and continued the previous denial.  In August 2007, the Veteran filed a notice of disagreement (NOD), which was received on a VA Form 9 (Appeal to the Board of Veterans' Appeals).  A statement of the case (SOC) was issued in August 2008, and the Veteran filed an untimely substantive appeal in October 2008, which was accepted by the RO.  Supplemental SOCs (SSOCs) addressing hypertension were issued in December 2008 and August 2009.  As the RO readjudicated the Veteran's claim for service connection in the SSOCs and, therefore, has led the Veteran to believe the claim has been perfected and is in appellate status, the Board will adjudicate it below.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected). 

The Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, given the favorable decision on the request to reopen-the Board has characterized the appeal regarding hypertension as encompassing both matters set forth on the title page.

The Board notes that in January 2009 the Veteran requested a hearing before a decision review officer (DRO) at the RO.  In a written statement received in April 2009, he withdrew his request for a DRO hearing.  

The Board's decision reopening the claim for service connection for hypertension is set forth below.  The underlying claim for service connection for hypertension is addressed in the remand following the order.  This matter is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.

2.  In an April 2006 rating decision, the RO denied service connection for hypertension; although notified of the denial in an April 2006 letter, the Veteran did not initiate an appeal of the decision. 

3.  Evidence associated with the claims file since the April 2006 rating decision, but after the relevant appeal period, is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for service connection for hypertension, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2006 rating decision in which the RO denied service connection for hypertension is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2011).

2.  As pertinent evidence received since the April 2006 denial is new and material, the criteria for reopening the claim for service connection for hypertension are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the Board's favorable disposition of the request to reopen the claim for service connection for hypertension, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be presumed for certain chronic diseases, to include hypertension, that are manifested to a compensable degree within a prescribed period after service (one year for hypertension).  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, note after Diagnostic Code 7101 (2011). 

The Veteran's original claim for hypertension was received in January 2006.  He asserted that his claimed hypertension and diabetes disabilities began in 1997.  In an April 2006 rating decision, the RO granted service connection for diabetes mellitus associated with exposure to herbicides and denied service connection for hypertension, including as secondary to diabetes mellitus. 

The evidence of record at the time included the Veteran's service treatment records, which reported the Veteran's blood pressure as 138/80 on pre-induction examination in May 1969 and 120/80 twice on the same day in July 1971.  Post-service National Guard treatment records reflect that the Veteran denied a history of high blood pressure in reports of medical history dated in February 1981, December 1984, and September 1988.  Blood pressure readings were recorded as follows:

Date
Systolic/Diastolic
August 7, 1978
110/80
February 8, 1981
130/78
December 2, 1984
112/72
May 12, 1991
135/74
May 13, 1991
107/71
May 13, 1991
118/84
May 13, 1991
130/92

Also of record at the time of the April 2006 rating decision were private treatment records from Wellman Inc. - Palmetto Plant, in which the Veteran denied having or having been told that he has high blood pressure in health history reports dated in March 2002, February 2003, January 2004, and January 2005.  In February 2003 he also reported that since 1995 he was borderline diabetic controlled by diet and exercise.  In January 2005 he indicated that he was diagnosed as a diabetic in December 2004 and was taking medication.  

Private treatment records from McLeod Family Practice dated from December 2000 to April 2005 were also of record.  In a December 2001 treatment note, the assessment included diabetes mellitus, new onset and elevated blood pressure (recorded as 130/88 and 140/90 on recheck), which the physician suspected was secondary to diabetes mellitus.  In a follow-up appointment a week later, his blood pressure was recorded as 118/82.  In a November 2004 note, his blood pressure was recorded as 142/90.  The assessment was elevated blood pressure without hypertension.  The plan was to check it in one month.  In January 2005, his blood pressure was 142/82 and the assessment again was elevated blood pressure without hypertension.  The plan was to watch diet and exercise.  In an April 2005 treatment note, his blood pressure was measured as 114/80.

VA treatment records showed that during a February 2006 Agent Orange examination, the Veteran reported the onset of diabetes mellitus and hypertension was in 1997.  His blood pressure was 120/80 on examination.  

During an April 2006 VA diabetes mellitus examination, the Veteran reported that he was diagnosed with diabetes around 1997.  Current medications included Lisonopril (a medication used to treat hypertension).  His blood pressure was recorded as 152/87 and 148/83 on repeat.  The diagnosis included diabetes mellitus type 2 based on the glucose [testing] in January 2006; no nephropathy based on normal creatinine and no protein in the urine; and no cardiovascular involvement at this point.

The bases for the RO's April 2006 denial were that service treatment records failed to show diagnosis or treatment for hypertension, treatment records failed to show compensable manifestations of hypertension within one year from discharge, and the current hypertension had not been shown to be related to military service.  The RO also considered service connection for hypertension secondary to diabetes mellitus, but denied the claim on that basis because there must be evidence of nephropathy after the onset of diabetes mellitus, and private treatment records and a VA examination noted no evidence of nephropathy; instead creatinine was normal and there was no protein in the Veteran's urine.

Although notified of the denial in an April 2006 letter, the Veteran did not initiate an appeal of the April 2006 RO decision denying service connection for hypertension.  See 38 C.F.R. §§ 20.200, 20.201, 20.202.  The RO's April 2006 denial of the claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran requested that VA reopen the previously denied claim for service connection in March 2007.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the RO's April 2006 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Here, additional evidence has been associated with the claims file since April 2006 that pertains to the Veteran's claimed hypertension disability.  Such evidence includes ongoing VA treatment records pertaining to hypertension and diabetes mellitus, VA examination reports pertaining to hypertension and diabetes, an Internet publication from the Mayo Clinic identifying prehypertension as blood pressure readings ranging from 120/80 to 139/89, and statements from the Veteran and his representative.

At the time of the April 2006 rating decision, there was no evidence of hypertension incurred in service or related to service-connected diabetes mellitus, or to any other service-connected disability.

The additionally received medical evidence includes November 2007 VA hypertension and diabetes mellitus examination reports in which the Veteran now reported the onset of hypertension and diabetes was in 1979.  Then, in a January 2008 VA hypertension examination report, the Veteran stated that he was diagnosed with diabetes in 1979 and with hypertension in 1989.  The report contained a medical opinion that it was more likely than not that the Veteran's hypertension is secondary to his diabetes mellitus because his diabetes mellitus appeared to have preceded the onset of hypertension.  The examiner noted that the medical records revealed no indication that the Veteran had nephropathy, however.  In January 2009, the Veteran also claimed that his hypertension was related to PTSD, which was service connected in an August 2009 rating decision, effective January 31, 2006.  Finally, in a statement dated in May 2012, the Veteran's representative argued that situations in Vietnam that led to the Veteran's service-connected PTSD aggravated his hypertension.

The Board finds the foregoing evidence is "new" in that it was not before agency decisionmakers at the time of the April 2006 final denial of the claim for service connection for hypertension, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it addresses whether the Veteran's hypertension is related to service or to a service-connected disability.  Hence, this evidence raises a reasonable possibility of substantiating the claim for service connection.  See Shade v. Shinseki, 24 Vet. App. 110, 119-21 (2010) (holding that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim"). 

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for hypertension are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.
  

ORDER

As new and material evidence to reopen the claim for service connection for hypertension has been received, to this limited extent, the appeal is granted.


REMAND

The Board's review of the record reveals that further RO action on the Veteran's claim for service connection for hypertension, to include as secondary to service-connected diabetes mellitus and/or PTSD, on the merits is warranted.

The Board notes that the RO has not considered the Veteran's claim that his hypertension was caused by service-connected PTSD.  While the August 2009 SSOC indicated that the evidence does not show that hypertension is related to any of the Veteran's service-connected conditions, it did not address the Veteran's specific contention or discuss whether a VA opinion was required to resolve whether any medical relationship exists between the Veteran's hypertension and PTSD.  

In addition, in May 2012, the Veteran's representative argued that the Veteran's blood pressure of 138/80 on pre-induction examination in May 1969 was at a level "accepted within the medical community as hypertensive" and that events which contributed to the Veteran's service-connected PTSD aggravated the Veteran's hypertension.  The representative submitted medical treatise evidence from www.mayoclinic.com that defined prehypertension as ranging from 120/80 to 139/89.  In this case, the RO has not had an opportunity to consider the new treatise evidence in support of the claim that the Veteran had hypertension or prehypertension on pre-induction examination.  To avoid any prejudice to the Veteran, the RO should adjudicate the expanded claim for service connection, to include consideration of whether hypertension was caused or aggravated by PTSD and whether any hypertension disability was present at entrance and aggravated by military service, in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Hence, a remand of this matter, for this purpose, is warranted.

Initially, the Board notes that after the January 2008 VA examiner opined that the Veteran's hypertension was more likely than not secondary to his diabetes mellitus, the examiner provided a supplemental opinion in June 2008 after a second review of the claims file.  He indicated that after further review of the medical records, he reversed his June 2008 decision.  The examiner noted that on November 13, 2007, the Veteran's urine microalbumin was less than 2.0, BUN was 13, creatinine was 1.1, and there was no evidence of diabetic nephropathy.  For these reasons, the examiner opined that it is less likely than not that the Veteran's hypertension is secondary to his diabetes mellitus.  The December 2008 SSOC included an explanation of the reason the RO returned the claims file to the January 2008 VA examiner to provide additional support for his medical opinion.

Unfortunately, the VA examiner did not provide a medical opinion as to whether the Veteran's service-connected diabetes mellitus permanently worsened beyond normal progression (aggravated) his hypertension.  Therefore, an additional VA hypertension examination and medical opinion is required.  See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995); 38 C.F.R. § 3.310 (2011).  In sum, a new VA medical opinion that considers all theories of entitlement (i.e., causation and aggravation) and relevant evidence must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Hence, the RO should arrange for the Veteran to undergo a VA hypertension examination by an appropriate physician at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, shall result in denial of the reopened claim for service connection.  See 38 C.F.R. § 3.655(a),(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, the RO should obtain and associate with the claims file all outstanding VA medical records.  The claims file currently includes outpatient treatment records from the Columbia VA Medical Center (VAMC) dated through August 2008 and from the Florence VA Community Based Outpatient Clinic (CBOC) dated through December 2008; however, more recent records from these facilities may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all outstanding pertinent treatment records from the Columbia VAMC (since August 2008) and from the Florence CBOC (since December 2008), following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim for service connection on the merits.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal. 

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the Columbia VAMC dated since August 2008 and from the Florence CBOC dated since December 2008.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  The RO should specify what evidence VA will provide and what evidence the Veteran is to provide.

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA hypertension examination, by an appropriate physician, at a VA medical facility.

The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Following a thorough review of the claims folder, the physician is asked to respond to the following:

a) Does the Veteran's blood pressure reading of 138/80 on pre-induction examination in May 1969 represent hypertension within the medical community?
b) If hypertension was present on pre-induction examination, was it aggravated beyond the normal progression during military service? 
c) If hypertension was not present on pre-induction examination, was hypertension otherwise (1) incurred during service; (2) manifested within one year of separation from service by diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control); (3) or otherwise medically related to military service?
d) If hypertension was not manifested in service, within one year of separation from service, or otherwise medically related to service, the physician should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was caused by service-connected PTSD.  If the Veteran's hypertension was not caused by PTSD, the physician should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's underlying hypertension has been permanently worsened beyond normal progression (aggravated) by the Veteran's PTSD.

The physician should set forth all examination findings (if any), along with detailed medical analysis and rationale for the opinion(s) provided, in a printed (typewritten) report.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for hypertension, to include as secondary to diabetes mellitus and/or PTSD, in light of all pertinent evidence and legal authority. 

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


